Citation Nr: 1738064	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to April 1997.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2011 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Obstructive sleep apnea had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision, a discussion of VA's compliance with VCAA notice and assistance requirements is not necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran avers that his current obstructive sleep apnea stems from his period of service, to include exposure to asbestos while working as a firefighter instructor.  Service treatment records demonstrate that the Veteran often reported snoring, trouble breathing at night, and fatigue after continuous 8 hours of sleep.  Several times, physicians noted a diagnosis of obstructive sleep apnea.  See Service Treatment Records dated April 9, 1992, April 19, 1994, May 26, 1994, and April 16, 1994.

The Veteran was afforded a VA examination in May 2011.  At that time, the clinician was unable to provide a nexus opinion without resorting to mere speculation.  The clinician stated that since there was no objective evidence of a positive diagnosis of sleep apnea in service, she was unable to determine if the Veteran's current disability was related to his service.

The Board finds that this opinion is inadequate.  The clinician's inability to opine was based on no definitive diagnosis of sleep apnea in service.  However, during service, the Veteran was noted to have manifestations of sleep apnea, such as snoring, gasping and choking during sleep, and daytime fatigue and sleepiness.  Furthermore, on more than one occasion, clinicians provided provision diagnoses of sleep apnea.  These facts were not properly considered by the May 2011 examiner, and thus, the opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Most recently, the Board sought a Veterans Health Administration (VHA) specialist's opinion regarding the relationship, if any, between the Veteran's current obstructive sleep apnea and his in-service symptoms.  In April 2017, a VA somnologist opined that it was at least as likely as not that the Veteran's current obstructive sleep apnea was present while on active duty.  The clinician cited to several pieces of evidence in the record to support the opinion, including the notations of snoring during service, along with witnessed apneas and daytime sleeping.  The clinician opined that these symptoms, which the Veteran continues to experience present day, are indicative of obstructive sleep apnea.  Notably, the somnologist used a STOP-GANG questionnaire to analyze whether sleep apnea had an in-service onset - as such, the VHA examiner's opinion is not speculative as it relies upon accepted industry standards.

In light of the favorable VHA expert medical opinion and the Veteran's competent and credible lay statements, the Board finds that service connection for obstructive sleep apnea is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).

ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


